 



Exhibit 10.1

          (AETNA LOGO) [y64933y64933z0001.gif]       Interoffice Communication
 
 
Elease E. Wright
Aetna Human Resources, RC3A
(860) 273-8371
Fax: (860) 560-8721

          

      To   David B. Kelso Date   September 30, 2002 Subject   Relocation

As we had discussed, your eligibility for the executive relocation program under
your employment agreement was for a 12-month period ending this month. At its
meeting on September 27, 2002, the Board of Directors’ Committee on Compensation
and Organization considered your request for an extension of your eligibility
for the program. This is to advise you that the Committee and the Board have
approved your participation in Aetna Inc.’s executive relocation program through
March 15, 2003 and reimbursement of living expenses in the Hartford area for
that period prior to your relocation.

